BLAND, P. J.
The appeal is from an order of the Greene circuit court sustaining a motion to quash an execution which had been issued on a transcript judgment from a justice of the peace court.- The motion to quash was on the ground that the justice by whom the judgment was rendered had no jurisdiction of the subject-matter of the suit. The statement filed before the justice on which the judgment (by default) was rendered, is as follows:
“Lucy A. James, Plaintiff, v. “Mary E. Hiatt and Reuben J. “Hiatt, Defendants.
Before J. M. Patterson, Justice of the Peace, Campbell Township, Greene County, Missouri.
“Comes now the plaintiff and states to the court that on the 23d day of April, 1891, defendants made, executed and delivered to plaintiff their promissory note for the sum of *46fourteen hundred dollars, due two years after date with interest from date at the rate of 8 per cent per annum; that there was paid as interest on said note:
May 2d, 1892 .............................$ 121.00
On April 31, 1893.....'.................... 112.00
On April 23, 1894......................... 112.00
Paid on note July 17 th, 1894................. 114.00
Paid on principal Eeb. 12, 1896............... 1,200.00
Less cost of trustee’s sale $44.45.
Leaving a balance now due on the principal of said note of...........................$ 158.45
And interest to date, of..................... 167.00
Total amount now due and for which plaintiff asks judgment is....................$ 325.45
Legal rule for computing interest. Section 6122, Bevised Statutes of 1889, confers jurisdiction on justices of the peace in all actions for the recovery of money, for breach of contract or in tort, when the sum demanded, exclusive of interest and costs, does not exceed $250. The long established legal rule for the computation of interest on promissory notes, where partial payments have been made, is, the interest is first to be calculated on the principal to the date of the first partial pavment. If the payment equals or exceeds the x t/ x interest, the interest should be added to the principal and from the sum of the two the payment should be deducted. If the payment should be less 'than the interest, then the interest should be calculated on the principal sum to date of second payment, or to a period when the sums of several successive payments equal or exceed the interest, when interest should be added to principal and the sum of the several payments deducted and so on to the last partial payment. Riney v. Hill, 14 Mo. 500; State ex rel. Christy v. Donegan, 94 Mo. loc. cit. 70; State to use *47of Muss v. Shaw, 1 Mo. App. loc. cit. 519. The balance obtained in this manner furnishes, after each partial payment, a new principal sum, upon which interest is to be calculated, and each process shows the balance or principal sum due on the note. Appellant did not adopt this legal method in the calculation of interest and application of payments on the note which furnished the basis of the suit, but, to give the justice jurisdiction he ignored the legal -rule, and arbitrarily applied the payment of $1,200 of February 12, 1896, to the principal and set aside the interest then due amounting to about $160 as a separate item. Jurisdiction. It is conceded that had the interest due on February 12, 1896, been added to the then principal of the note and the net payment of x x . ° $1,155.55 deducted, the remainder would Jiave exceeded $250, hence it follows that the justice had no jurisdiction of the subject-matter of the suit. But appellant contends that respondent should not complain, since the application of the credit to the principal was to his advantage, as it materially reduced the sum upon which interest could be thereafter calculated. It is not to be presumed that respondent waived her legal right to have the interest calculated and the credits applied as the law directs; she might have done this by an express agreement, but no court would be authorized to assume that she did so because it was apparently to her pecuniary advantage. It is also contended that because respondent was personally served with copy of the statement filed before the justice for suit and made default, that she thereby ratified the application of the $1,200 payment to the principal exclusively. No such inference can be logically drawn. It is more reasonable to infer that respondent 'assumed that the justice would, on the return day of the summons, when the facts would be made known to him, discover that he had no jurisdiction and dismiss the suit, than to infer that she ratified the illegal act of the appellant, done *48for the purpose of conferring jurisdiction. The justice had no jurisdiction of the subject-matter of the suit; his judgment was void and we approve the order of the learned trial judge quashing the execution.
All concur.